422 F.2d 1332
Gordon B. and Elizabeth H. TODD, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 624.
Docket 34158.
United States Court of Appeals, Second Circuit.
Argued March 17, 1970.
Decided April 2, 1970.

Appeal from decisions of the Tax Court, John E. Mulroney, Judge, entered July 3 and July 7, 1969, which denied three petitions for redetermination of deficiencies assessed for the taxable years 1961 through 1964, inclusive. A motion for reconsideration and rehearing was denied by Judge Mulroney, and Chief Judge Drennen denied a motion for review by the entire court.
Affirmed on the opinion below.
Allen H. Gardner, Washington, D. C. (Morris, Pearce, Gardner & Beitel, Washington, D. C., of counsel), for appellants.
Stephen Schwarz, Attorney, Dept. of Justice, Washington, D. C., (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson and Elmer J. Kelsey, Attys. Dept. of Justice, Washington, D. C., of counsel), for appellee.
Before MOORE and FEINBERG, Circuit Judges and BONSAL,* District Judge.
PER CURIAM:


1
The decisions of the Tax Court denying petitions for redeterminations of deficiencies based on the disallowance of deductions claimed for interest payments to alleged loan accounts established by gifts to members of the taxpayers' family are affirmed on the opinion of Judge Mulroney, reported at 51 T.C. 987 (1969).



Notes:


*
 Of the Southern District of New York, sitting by designation